 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Dolores Eileen Elgrably,                            No. CV-17-04760-PHX-JAT
10                  Plaintiff,                           ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff’s motion for attorney’s fees pursuant to the
16   Equal Access to Justice Act. (Doc. 16). Defendant does not oppose the motion. (Doc.
17   18). The Court deems Defendant’s lack of opposition to be a concession that its litigation
18   position was not substantially justified. See generally Russell v. Sullivan, 930 F.2d 1443,
19   1445 (9th Cir. 1991). Therefore,
20          IT IS ORDERED that the Motion for Equal Access to Justice fees (Doc. 16) in the
21   amount of $6,560.72 is granted and costs are granted in the amount of $400.00.
22          IT IS FURTHER ORDERED that this award shall be payable directly to Plaintiff
23   and is subject to offset to satisfy any pre-existing debt that Plaintiff owes the United States
24   pursuant to Astrue v. Ratliff, 560 U.S. 586, 593 (2010).
25          Dated this 28th day of March, 2019.
26
27
28
